Citation Nr: 1760208	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.M.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



REMAND

The Veteran served on active duty from April 1973 through December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in an August 2017 Travel Board hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran claims that his current lumbar spine disability is etiologically related to his active duty service.  Specifically, he asserts that while he was on active duty, he was a boxer, and the strenuous physical activity and hard body blows caused his lumbar spine disability.  Service treatment records confirm that the Veteran was a boxer while on active duty.  A March 1975 treatment record noted the Veteran had mild flank tenderness in his back; he was diagnosed with muscle soreness possibly related to boxing.

A letter from the Veteran's treating physician dated September 2011 noted that the Veteran's lumbar spine arthritis was more advanced than what would be expected for his age, and the advanced arthritis "may be related to the hard body blows he sustained while working as an Army boxer." As the September 2011 statement by the Veteran's physician is expressed in terms of "may have" it is too speculative to establish a causal relationship, and the opinion is of limited probative value.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999).  A second letter from the Veteran's treating physician dated November 2012 noted he had wear and tear to his spine that contributed to spinal stenosis, and "[m]ost notably, he had multiple hard body blows while in the military."  The November 2012 statement is also not persuasive as it merely claimed that wear and tear on the Veteran's spine, most notably his boxing, contributed to his spinal stenosis.  It does not opine that boxing caused the Veteran's spinal stenosis.  Neither of the statements explain how boxing from 1974 through 1978 could cause arthritis that was not diagnosed until over 30 years after the Veteran stopped boxing.  See Transcript at 8 (reporting that he did not box after service).

The Veteran states he was awarded, for a time, disability benefits from the Social Security Administration due to a neck and shoulder injury.  Although he does not suggest this involved his back in any way, it is still possible those records would contain relevant information.  Therefore, these records should be requested.

The Veteran was never afforded a VA examination as to this issue.  The September 2011 and November 2012 statements by his treating physician, coupled with the Veteran's in-service boxing, provide evidence to meet the low threshold as outlined by McLendon v. Nicholson and such examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any relevant VA treatment records from the Sacramento VAMC and any associated outpatient clinics from March 2014 to the present.

2.  Request the Veteran's disability benefits file from the Social Security Administration.

3. Only after the above-listed documents have been obtained, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed lumbar spine disability.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability is related to his military service.

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

